YOUNG, Presiding Judge.
ON PETITION FOR REHEARING
Lonnie L. and Jean S. Booth petition for rehearing of our decision in Larabee v. Booth, (1982) Ind.App., 437 N.E.2d 1010. We deny without further opinion that portion of the petition which requests that we reconsider our determination that there was no inter vivos gift of the property.
*490The Booths also point out that their case was presented to the trial court on two theories. Since the trial court ruled in their favor on the inter vivos gift theory, the other theory was not considered. In reversing the trial court’s determination that an inter vivos gift was made, we should have remanded for determination of the issues presented by the second theory. Therefore, insofar as the petition requests that we remand to the trial court for a determination of the undecided issues, it is granted. The case is reversed and remanded to the trial court for proceedings consistent with our decision.
Petition granted in part and denied in part.
MILLER and CONOVER, JJ., concur.